 In the Matterof THE MAY DEPARTMENT STORESCOMPANY, D/B/AFAMOUS-BARRCOMPANYandELEVATOR OPERATORS AND STARTERS,LOCAL 50-E, A. F. L.In theMatterof THE MAY DEPARTMENT STORESCOMPANY, D/B/AFAMOUS-BARRCOMPANYandLOCAL 372, UNITEDRETAIL,}WHOLESALE,AND DEPARTMENTSTORE EMPLOYEESOF AMERICA, CIO.Cases Nos. 144-R-779' and 14-R-'794, respectively.Decided January1,191/Mr. Charles K. Hackler,for the Board.Lewis, Rice, Tucker, Allen and Chubb,byMessrs. Milton H. TuckerandRobert T. Burch,of St. Louis, Mo., for the Company.Mr. Daniel J. Carmell,of Chicago, Ill., for Local 50-E.Mr. Joseph A. Padway,byMr. Robert A. Wilson,ofWashington,D. C., andMr. J. H. Skaggs,of St. Louis, Mo., for the A. F. of L.Messrs. Francis HeislerandLeonard Levy,of Chicago, Ill., andMessrs. Morris J. Levin, Victor B. Harris,andEmanuel Boggs,of St.Louis, Mo., for the C. I. O.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Elevator Operators andStarters, Local 50-E, A. F. L., herein called Local 50-E, and byLocal 372, United Retail,Wholesale, and DepartmentStore Em-ployees of America, affiliated with the Congress of IndustrialOrganizations, herein called the C. I. 0., each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The May Department Stores Company, doing business asFamous-Barr Company, St. Louis,Missouri,herein called the Com-pany, the National Labor Relations Board provided for an appro-priate consolidated hearing upon due notice before R. N. Denham,Trial Examiner.Said hearing was held at St. Louis,Missouri, onNovember 17, 18, 19, 20, 22, and 23, 1943.The Board, the Company,54 N. L. R. B., No. 30.230 THE MAY DEPARTMENT STORES COMPANY231Local 50-E, the C. I. 0., and the American Federation of Labor, rep-resenting its several affiliated international unions, herein called theA. F. of L., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing, theA. F. of L. and the Company moved to dismiss the petition of theC. I. O. on the ground that the unit proposed therein was not anappropriate unit and on the further ground that the C. I. O. hadfailed to submit evidence of sufficient representation among em-ployees in an appropriate bargaining unit.The Trial Examinerdenied the motions and the motions were renewed before the Board.For reasons which appear in Sections III and IV, below, the motionsare denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The request fororal argument filed by the A. F. of L. is hereby denied.Upon the entire record in the case, the Board' makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe May Department Stores Company is a New York corporation,owning and operating department stores in several States. In St.Louis, Missouri, the Company does business,under the trade name of'Famous-Barr,Company and Famous and Barr Company.The Com-pany's store at St. Louis, Missouri, is the only store of the Companyinvolved in the instant proceedings.At St. Louis, Missouri, the Company is engaged in purchasing,receiving, processing, repairing, selling, and distributing a generalline of department store goods and merchandise.During 1942 theCompany purchased and transported to its store goods and merchan-dise valued at approximately $27,000,000, approximately 70 percentofwhich represented purchases transported from points outsideMissouri.During the same period the Company sold and trans-ported from its store goods and merchandise valued in excess of $27,-000,000, of which approximately 12 percent represented sales of goodstransported to points outside Missouri.II.THE ORGANIZATIONS INVOLVEDElevator Operators and Starters, Local 50-E, is a labor organiza-tion chartered by Building Service Employees International Union,and through it affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 372, United Retail, Wholesale, and Department Store Em-ployees of America, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.The American Federation of Labor is an international labor organi-zation, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 2, 1943, Local 50-E notified the Company by letterthat a majority of elevator operators at the Company's store haddesignated Local 50-E as their bargaining representative and re-quested a bargaining conference.-On September 13, 1943, the Com-pany refused to recognize Local 50-E as bargaining representative ofthese employees.On September 29,1943, the C. 1. 0. asked the Company for a bargain-ing conference for the purpose of negotiating a collective bargainingcontract covering employees at the Company's store.On October 2,1943, the Company refused to hold any such conference.Statements of the Regional Director and other evidence introducedat the hearing indicate that Local 50-E and the C. 1. 0. each representsa substantial number of employees in the unit herein found appropriatefor elevator operators of the Company and that the C. I. O. representsa substantial number of employees in the unit herein found appropriatefor other store employees of the Company.''In support of its contention to represent a substantial number of elevator employees,Local 50-E submitted 50 cards,,each of which purported to bear an original signature ofan elevator employee of the Company.Fifteen of these cards were dated in 1942, 1 wasundated, and the remaining were dated 1943. The C. I. O. submitted 24 cards, of which4 were undated and the remaining dated in 1942,each of which 'purported to bear thesignature of an elevator employee of the Company.There are approximately 40 employees in the unit appropriate for the Company's elevator'operatorsIn support of its contention to represent a substantial number of employees at thestore, the C. I. 0 submitted 1,558 cards,118 of which bore printed names and the remain-ing purported to bear genuine original signatures of employees of the Company.Of thesecards 180 were undated,189 bore dates prior to July 1, 1942, 529 bore dates between July1 and November 24, 1942, and the remaining bore dates subsequent to November 24, 1942.In support of its claim to be actively organizing the employees of the Company, theAmerican Federation of Labor submitted to the Trial Examiner at the hearing approxi-mately 95 cards, some of which were dated in 1941, a few in 1943, and the remaining in'1942These cards bore apparently original signatures of employees of the Company.The Company declined,upon request,to furnish a pay roll to the Regional Office for thetimely use of the Board's agent in making a preliminary investigation of the claims of thelabor organizations to represent employees of the Company in their respectively proposedbargaining units.None of the cards submitted by these labor organizations was thereforechecked against any pay roll of the Company prior to the hearing.During the course ofthe hearing,the Company's pay roll was received in evidence and the Company then re-quested that the hearing be interrupted for the comparison of the signatures on theauthorization cards with the names of employees on the pay roll.The A. F. of L. joinedin this request.The Trial Examiner denied the requests.The Company and the A. F.of L. contend that the petition of the C. I. O. should bedismissed because the record does not affirmatively'indicate the exact percentage ofemployees in an appropriate bargaining unit who have apparently designated the C. I. O.as their bargaining representative.We do not agree.The Board's purpose in making a THE MAY DEPARTMENT STORES COMPANY233We find thatquestions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9, (c) and Section 2 (6) and(7) of theNational LaborRelations Act.Iv. THE APPROPRIATE UNITSThe Company's main store building at St. Louis is situated on a cityblock bound by Sixth, Seventh, Olive, and Locust Streets.The base-ment, the main floor, and the upper floors to and including the 10thfloor are used wholly or in part for the sale of merchandise.Parts ofcertain floors and intervening galleries are set aside for work roomsconveniently adjacent to the appropriate selling departments.The11th floor is confined to the Company's executive and general officesand service departments.The 12th floor contains stockrooms forsmall wares; otherwise the 12th and 13th floors are also confined togeneral service departments and offices.Joined to the main store bya tunnel through an intervening street and serving as an annex tothe store proper, is the St. Charles Street warehouse where merchandisefor the store is received and marked, where the delivery departmenthas its downtown office, and where there are work rooms, shops, abakery, an ice cream plant, a fur storage department, and variousstockrooms for merchandise required for immediate transfer to theselling floors in the main store.A second warehouse known as thePine Street warehouse and a third warehouse known as the SpringAvenue warehouse are about a block and about 3 miles respectivelyfrom the main store.A customers' garage and parking lot is about5 blocks distant from the store's principal entrances.preliminary check of authorization cards against the pay roll of the employer is to serveas a safeguard against the premature institution of proceedings,by a labor organizationhaving little or no representation among ' mployees for whom it desires to be certified asbargaining representative,and not as a su )stitute for an election.On December 24, 1942,theBoard dismissed a petition in Case No.11-4580,a prior representation proceedinginvolving employees of the Company filedby the C. I. 0.,because the unit therein proposedwas not a well defined bargaining unit aad because the petitioner did not indicate thatit represented a sufficient number of employees in any appropriate bargaining unit to makean immediate election of any immediate value.Matter of The May Department StoresCompany, d/b/a Famous-Barr Company,,6N. L. R. B. 305. The instant record clearlydiscloses that, since the decision in the prior proceeding was rendered,the C. I. O. hascarried forward its organizational program and has acquired a substantial number ofauthorization cards.The Company lists on its pay roll approximately 4,500 employees,but the number ofemployees actually working during any pay-roll period fluctuates.There were 3,204 em-ployees listed on the pay roll of August14, 1943, who actuallyworked some time during.that pay-roll period.The record does not disclose the present number of employees inthe several departments and work classifications at the store.Although the record doesnot affirmatively establish exactly how many employees are included in the store unitherein found appropriate or the percentage of employees who are purported to havesigned cards designating the C. I. 0 as their bargaining representative therein, upon theshowing made and the basis of the entire record herein, we are of the opinion that anelection in furtherance of our investigation should be held without further delay, inorder that we may determinethereby thequestion of the Immediate desire of the Com-pany's employees for collective bargaining with their employer.Cf.Matter of Republic,Aviation Corporation,51 N. L.R. B. 206. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe partiesagreethat all employees of the Company at the SpringAvenue warehouse should be excluded from any unit herein foundappropriate for the Company's employees.Substantially all theseemployees have been organized by and bargain with the Companythrough labor organizations affiliated with the American Federationof Labor.None of the labor organizations herein concerned claimsto represent any of these employees or desires their inclusion in anyunit herein proposed as an appropriate bargaining unit.We shall,therefore, exclude employees of the Company at the Spring Avenuewarehouse from our present consideration and from the units hereinfound appropriate for bargaining.The Company would include within a single bargaining unit em-ployees at the main store, the St. Charles Street warehouse, the PineStreet warehouse, and the customers' garage.The A. F. of L., appear-ing on behalf of its several affiliated international unions, agrees withthe Company with respect to the general scope of the appropriatebargainingunit.The ,C. I. 0., not disputing the appropriateness ofthe larger unit proposed by the Company and the A. F. of L., would,on the scope of organization among the Company's employees, limit theimmediate bargaining unit to employees at the main store and the ad-joining St. Charles Street warehouse.Local 50-E seeks a unit re-stricted to elevator operators at the store and the St. Charles Streetwarehouse.The record contains little reference to employees of the Companyat the Pine Street warehouse and at the customers' garage.Both thesegroups of employees are physically separated in their work fromemployees at the main store and the St. Charles Street warehouse.TheC. I. 0. has not attempted to organize these employees of the Com-pany.Although the A. F. of L. contends that the organizationalefforts of its affiliated unions have been on a broad-plant basis andhave included these employees, the record does not disclose that theA. F. of L. through its affiliated unions claims to represent a majorityof employees in the.broad unit which it contends is appropriate forbargaining purposes.While employees at the various buildings ofthe Company in St. Louis might well be included in a single plant-wide unit, no labor organization presently claims to represent a ma-jority of such employees.Since neither of the labor organizationspetitioning herein seeks to, represent employees at the Pine Streetwarehouse and at the customers' garage, and would exclude such em-ployees from their proposed bargaining' units, we shall exclude theseemployees from the bargaining units which we herein find appropri-ate.The present issue with respect to the scope of the appropriatebargaining group thus narrows itself to the consideration of the bar-gaining unit or units appropriate for employees at the Company's storeand St. Charles Street warehouse which will insure to such employees THE MAY DEPARTMENT STORES COMPANY235the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.The instant dispute between the C. I. 0. and Local 50-E concernsthe issue whether elevator operators, who constitute a separate depart-ment of the Company's store operations, should be set apart from otherstore employees as a separate bargaining unit or whether they shouldform a part of the store unit which, with certain departmental ex-clusions, the C. I. 0. contends is an' appropriate bargaining unit.The Company agrees with the C. I. 0. that the elevator operatorsshould constitute a part of the store unit.The A. F. of L. favors thecontention of its affiliate that the elevator operators should constitutea separate bargaining unit apart from other employees at the store.Local 50-E limits its membership to elevator operators and admitsto membership no other employees of the Company.Elevator operators and starters work under the direction and super-vision of an elevator supervisor who, so far as the record discloses, isnot concerned with the work of any other of the Company's employees.The elevator superviser interviews all new employees who desire eleva-tor employment. These applicants are for the most part inexperiencedoperators and must be trained for their work.They are first givenan overall study of the store plan to familiarize them with the scopeand location of the several departments and services offered by theCompany so that they may assist and direct the Company's customers.The new employees are then given special training in running theCompany's elevators.They are first placed with an experiencedoperator on elevators restricted to the use of the Company's employees;after some training they are placed on general passenger elevators.After several weeks''training under the supervision of a skilled opera-tor, these new employees are judged sufficiently experienced to operatean elevator alone.At different times of the day, elevator operatorsare assigned to watch the escalators in the store, and this work isconsidered part of their regular duties.There are few transfers ofelevator operators to other departments of the store.There are 26passenger elevators and 2 freight elevators in the store and the ad-joining warehouse.The regular and relief elevator operators numberabout 40.The record discloses that the organization of the Company's em-ployees at St. Louis was begun more than 2 years ago and that thecompeting labor organizations interested in this effort have made slowprogress in accomplishing their purposes. Several labor organizationshave succeeded in gaining certification or recognition as bargainingrepresentatives of employees in small craft or skilled groups.2TheC. I. 0. and the A. F. of L. each desires to organize the employees of2The Company has recognized craft unions as the representatives of teamsters, elecfricians,carpenters,painters,and upholsterers,respectively. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company on a broad basis. In Case No. R-4580, the prior rep-resentation proceeding involving employees of the Company notedabove,3 the C. I.'O. made an attempt tosecure certification as bargain-ing representative of the Company's store employees in a broad unit.We were not persuaded that the restrictions placed on the unit pro-posed by the petitioner would protect the bargaining interests of theexcluded employees or that the unit proposed was otherwise appro-priate for bargaining purposes.Under these circumstances, when itdid not appear that the petitioner represented a substantial numberof employees in any definable unit clearly appropriate for bargainingpurposes, we dismissed the petition. In Case No. R-5331, a later rep-resentation proceeding involving employees of the Company, we foundthat employees in the busheling departments at the Company's storeconstituted an appropriate bargaining unit and we certified theC. I. O. as their bargaining representative 4Thus, collective bargain-ing became an immediate possibility for employees in craft and de-partmental groups who desired collective bargaining without thedelay pendent upon the widerorganizationof employees of theCompany in a larger unit. Since each finding with respect to anappropriate bargaining unit is predicated upon the situation instantlypresented to the Board, and present scope of organization constitutesan important circumstance of unit determination, later considerationsof a unit or units appropriate for the Company's employees are notforeclosed by earlier findings.Whether or not employees in the Com-pany's store presently desire to bargain collectively on a broad basis,and the evidence is admittedly less certain on this question, it seemsvery clear that the elevator operators, first organized as a skilled groupby Local 50-E, have signified a desire to form a separate bargainingunit.In view of the history of the slow organizational activity among theCompany's employees, in the absence of any collective bargaininghistory on a broad basis, and in view of the small groups-which func-tion as bargaining units for employees in the Company's bushelingand other craft departments, we find that elevator employees at theCompany's store and the St. Charles Street warehouse constitute anappropriate bargaining unit apart from other employees of the Com-pany.We shall include within this bargaining unit elevator em-ployees and starters and escalator attendants, and we shall excludefrom this unit all supervisory employees of the Company within ourusual definition of that term.The C. I. 0., the A. F. of L., and the Companyagreethat confiden-tial and supervisory employees 3 and all employees in departmentsBMatter of The May Department Stores Company,footnote 1,supra.'In Case No. R-5331, the petition was filed by and the certification issued in the nameof St.Louis Joint Council,representing the C. I. 0.5So far as the record discloses the parties do not disagree with respect to the personswho fall within the agreed excluded categories.The record indicates,and we assume, that THE MAY DEPARTMENT STORES COMPANY237324, 325; 341, 342, 343, 344, 345, 352, 379, 421, 422, 431, 381, 382, 443, 477,541, and 5616 should be excluded from the bargaining unit for theCompany's store employees.The C. I. 0. would further exclude fromthe store unit all employees in the general office department,? demon-strators, and employees in leased departments.The Company andA. F. of L. oppose the exclusion of these employees from the store unit.The Company employs inseveralof its regular selling and non-selling departments clerical employees who work with other employeesof these departments and under the same departmental managers andsupervisors.These department' clerical employees somewhat cor-respond to plant clerical employees who work in and among produc-tion employees in manufacturing plants, except that most of the Com-pany's employees are white-collar employees and many of them in-clude some phase of clerical work among their regular duties.TheC. I. 0. would include departmental clerical employees with otheremployees of the same departments because all such ,employees areclosely associated in their departmental work and enjoy a commonand immediate bond of employment, and the Company and the A. F.of L. approve their inclusion.Employees in the general office depart-ments, who are also clerical employees, carry on overall office opera-tions covering phases of the work of all departments at the store.Most general office departments are located on the 11th floor of themainstore building, but some of them are in offices scattered throughthe building and at the St. Charles Street warehouse. It is clear thatemployees in the generalofficedepartments might very well functionas part of an overall store unit since theyare anintegral part of theCompany's business operations."No labor organization;, however,under the term supervisory employees,all employees who fall within our usual definitionof that term are deemed by the parties excluded from the bargaining unit, and we shallso provide.6These departments,by name and in the order given, are listed as follows : Paymaster,Cashier-Main,Store Supervision,Employment,Timekeepers,Educational,Welfare, StoreProtection,Elevator Supervision,StoreWatchmen-Night, StoreWatchmen-Day, Elec-tricians-maintenance,Carpenters,Painters and Plasterers,Electricians-new work, Mer-chandise Office-Basement.Floor Managers,and Packing SupervisionaThe following offices are included under the term general offices : Department 304,Executive Office and Clerical;Department 305, Mail Clerks ; Department 311, Sales Audit-ing ; Department 312, Sales Tax Coupon Auditing;Department 314, Customers Accounts-Check Sorters;Department 315, Customers Accounts;Department 316, Employees Ac-counts ; Department 319, C. 0 D. & Will Call Bookkeeping;Department 320, Statistics ;Department 321, Accounts Payable ; Department 322, Retail Inventory&Statistics ; De-partment 324, Paymaster;Department 325, Casbier-Main ; Department 327, Invoice Office ;Department 331, Credit Office ; Department 332, Charg-a-Plate;Department 333, FederalRegulations"W" Frozen Accounts;Department 335, Charge Authorizers;Department 337,Collections-Regular Accounts;Department 338, Collections-Installment Accounts ; De-partment 340, Collections-Suspended Accounts;Department 348, Addressograph;Depart-,ment 350, Social Security & Unemployment Records ; Department 372, Bureau of Adjust-ment ; Department 373, Bureau of Adjustment-Charge Accounts;Department 476, GeneralMerchandise Office ; Department 477, Merchandise Office-Basement;Department 479, Mer-chandise Office-Wearing Apparel;Department 491, Merchandise Comparison;Department492, Slow Moving Merchandise Analysis;Department 501, Traffic Office.8 The fact that the Company could not operate its store without the services of its gen-eral office employees is not conclusive of their necessary inclusion in an otherwise clearly 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaims to have organized the general office employees or to representa majority of employees in any appropriatebargainingunit includ-ing them.The C. I. 0. admits that it desiresto organizethe generaloffice employees, but contends that they have substantially repudiatedits attempt to interest them in union organization., Since we areconcerned in making collective bargainingan immediatepossibilityfor all employees of the Company who so desire, we shall exclude fromthe store unit, which we herein find appropriate for bargaining, allemployees in the general offices of the Company.Demonstrators are specially trainedsalesmenhired by manufac-turers to give public demonstrations of their products for advertisingpurposes in department stores.The regular wages of demonstratorsare paid by the manufacturers who hire them. In some instances, aportion of the wages of the demonstrators is absorbed by the store inwhich they operate.Demonstrators frequently make sales of storemerchandise other than the products which they are demonstrating.The store, in' most instances, pays a commission to demonstrators forsuch sales.The Company exercises some control over the demonstra-tors operating in its store, and they necessarily work subject to generalstore conditions and general store rules.The record does not disclose,whether or not demonstrators in the Company's store are paid wagesby the Company, nor' does it disclose what demonstrators receive com-missions from the Company for sales made, nor the average amountsthey may receive.Although demonstrators clearly have an employ-ment interest common to employees of the Company, it is also clearthat' they constitute a special group of employees with special employ-ment problems.The C. I. 0. does not desire their inclusion in theunit, and the A. F. of L. does not claim to represent a majority of em-ployees in *any unit including demonstrators.For these reasons, andon the basis of the entire record, we shall exclude them from the bar-gaining unit which includes employees who look solely to the Com-pany as their employer in the store.The Company leases to several outside concerns space in its storefor the operation of specialty shops °Employees working in leaseddepartments are primarily employees ofthe lessee.Many of themperform specialized service for their employers of a type not per-formed by any employees of the Company. The Company exercisessome generalcontrol and supervision over employees in these depart-ments, as well as over the services rendered by the departments, toinsure that neither the lessee nor its employees violate general companydefined and appropriate bargaining groupMatter of Carlisle & Jacquelin,53 N. L R B 902.The leased departments in the Company'sSt.Louis store, include the followingshops : Optical,Lov-E' Brassiere,Aladdin Shop,Hosiery and Glove Repair,Photo Studio, -Photo Reflex, Phonograph Recording, Jewelry Repair, Cleaning, Sewing Machines, BeautyService, Multi-Foto,Shoe Repair, and Novelty Rings. THE MAY DEPARTMENTSTORES COMPANY -239policies.Employees in leased departments work under the samegeneral store conditions as employees of the Company.They aresometimes,as a matterof convenience, listed on the Company's payroll and paid through the Company's pay-roll facilities, although theirsalariesare actually paid by their lessee employers.Employees inleased departments, however, work directly and specifically underthe direct supervision of departmental managers who represent theiremployer in the Company's store.The several lessee employers whooccupy space in the Company's store were not made parties to this pro-ceeding.Many of their employees have special skills and are eligibletomembership in skilled craft organizations.The record does notdisclose how far such employees may be organized or what labor or-ganizationsclaim to represent them.For these reasons and on thebasis of the entire record herein, we shall exclude all employees inleased departments at the Company's store from the bargaining unitherein found appropriate for the Company's store employees.10The Company generally, classifies its selling and non-selling em-ployeesas regularemployees, regular extra employees, and "extra"or "just extra" employees.Regular employees normally report forwork every day that the store is open for business, although someregular employees do not work all the hours of the working day.Regular extra employees are employees who, after having served, aperiod of probation, have satisfied the Company that on call they maybe depended upon for responsible service in the store, and they aretherefore subject to preferential hiring whenever the Company needsthe services of extra employees.Regular extra employees are calledby mailing card as their services are needed by the store. In everyworking day in the year-the Company employs some persons listed asregularextra employees. "Extra" employees or "just extra" employeesare employees who have-applied for available work and who have notyet demonstrated their reliability for promptservice whenthe Com-pany needs them at the store, or employees who have proved unreliableor unavailable for classificationas regularextra employees on thepreferential call list.The Company normally draws itsregular em-ployees as needed from the list of reliable regular extra employees. Itdoes not immediately hire employees on general applicationso long asthere are competent regular extra employees available on its regularextralist.Twenty-nine percent of the persons presently listed on theregularextralistwere formerly regular employees of the Company,many of whom transferred from regular employment to the regularextralist at their own request rather than completely withdraw theirservices from the Company.Approximately 17 percent of all em-10Matter ofJ. L Branders& Sons, 50 N. L it. B. 325, and cases cited therein. 240DECISIONS -OF NATIONAL LABOR RELATIONS -BOARDployees now listed on the regular pay roll were transferredto regularemployment from the Company's regular extra list.The chief clerk who is in charge of maintaining lists of extra em-ployees has the responsibility of removing names from the regularextralistwhen such employees request that their names be so, re-moved or when the employees so listed fail in her opinion. to makeproper response to calls for work and she concludes that they may beno longerdepended upon for service.The Company has establishedno specific rule for the transfer of names from one employment listto another.The matter is left entirely to the judgment and discre-tion of the clerk.The names of some employees are retained on theregular extra list although, for one reason or another, they may nothave actually worked in the store for a long period of time. It isthe duty of the supervisors in the various selling and non-selling de-partments to notify the clerk in charge of the extra lists, if possible,3 days in advance of the day when extra employees are needed intheir departments, unless emergencies arise that render such noticeimpossible.The number of regular extra employees employed in thestore on any given day varies with the volume of business.Onevery working day some extra employees are employed.Mondays,Tuesdays, and Saturdays are heavy weekly selling days at the Com-pany's store, when the employment of a number of regularextra em-ployees is anticipated.Special sales days require evenmore em-ployees.Employees listed on the "just extra" list are not summonedfor work until all available regular extra employees have beencalled.Opportunities for their work in the Company's store arenot suffi-ciently-frequent to establish for them any degree of regularity of em-ployment. - Some employees, however, ,remain on the Company's reg-ular extra list 15 years or more. It is questionable whether theyhave any employment elsewhere because -of the frequency andpromptness with which they respond to the Company's request fortheir services.In both selling and non-selling departments the dailyearnings of working extra employees are comparable with those ofregular employees in the same departments.The amount of dailycompensation received depends upon the skill and working experi-ence of the employee.It seems clear that employees listed on the Company's extra or"just extra" list do not have sufficient expectation of future employ-mentwith the Company to give them the right of inclusion in thesame bargaining unit with regular employees working at the store.For this reason, we shall exclude them from the bargaining unit.On the other hand, regular extra employees have a reasonable ex-pectation of future employment at the store, and many of them haveserved the Company as extra employees over a period of years. THE MAY DEPARTMENT STORESCOMPANY241We therefore shall include regular extra employees within the bar-gaining unit with regular employees at the store.We find that all regular and relief elevator operators and startersemployed in the Company's St. Louis store and in the St. CharlesStreet warehouse, including escalator attendants, but excluding allsupervisory employees who have authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of, Section 9 (b) of the Act.We further find that all selling and non-selling, clerical and non-clerical, regular and regular extra employees at the Company's St.Louis store and the St. Charles Street warehouse, but excluding allextra or "just extra" employees, elevator operators, starters, andescalator attendants, general office employees, demonstrators, em-ployees in leased departments, employees represented by other unionsand presently under contract with the Company, employees at thePine Street warehouse, at the customers' garage, and at the SpringAvenue warehouse, and all employees in the busheling departments,all employees in - departments 324, 325, 341, 342, 343, 344, 345, 352,379, 421, 422, 431, 381, 382, 443, 477, 541, and 561, confidential em-ployees, and all supervisory employees who have authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questions affecting commerce which have arisenconcerning the representation of employees of the Company can bestbe resolved by separate elections by secret ballot.The parties generally agree that regular extra employees who havea reasonable basis for steady employment at the store should be in-cluded in the bargaining unit and should participate in the selectionof a bargaining representative.The Company and the A. F. of L.would permit all regular extra employees to vote without differentiat-ing among them on the basis of their actual work record. The C. I. O.would make eligible to vote only such regular extra employees ashave served in the Company's store not less than 3 days out of everyweek in a period of 4 months immediately preceding the filing of itspetition on October 4, 1943. It is the expressed intention of the C. 1. 0.to exclude those employees whose record shows an infrequent anduncertain tenure of employment and whose economic interest in theirjobs is very substantially less than employees who are working every567900-44-vol. 54-17 242DECISIONSOF NATIONALLABOR RELATIONS BOARDday in the store and are dependent on the store for their livelihood.The average number of days worked by regular extra employees dur-ing the 6 months preceding the hearing was slightly over 10 days permonth out of approximately 26 working days per month, althougheach regular extra employee did not work 10 days in each monthduring the period and some worked substantially more. In order thatregular extra employees who realize a substantial employment interestin the-store may participate in the election for a bargaining repre-sentative, who shall provide that all regular extra employees may votewho, during the 6-month period immediately preceding the date ofthe issuanceof our Direction of Elections herein, have performed some.work in at least 5 of such months and who have worked asufficientnumber of days during the 6-month period to represent an average of10 days per month, and we shall exclude from participation in theelection all other regular extra employees of the Company.Local 50-E and the C. I. O. each has indicated that it represents asubstantial number of the Company's - elevator operators.For thisreason we shall provide that Local 50-E and the C. I. O. participate inthe election among these employees.The A. F. of L. and itsaffiliatedorganizations have been organizing the Company's employees in thestore unit herein found to be appropriate, and we shall permit'the A. F.of L. on behalf of its affiliates to participate in the election amongthem.We shall, therefore, place thenameof the C. 1. 0. and the nameof the A. F. of L. on the ballot-in the election among these employees.Those eligible to vote in the separate elections which we shall noivdirect shall be all employees in the respectiveunitsfound to be appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the poiver vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with May DepartmentStores Company, doing business as Famous-Barr Company, St. Louis,Missouri, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among all employees of the THE MAY DEPARTMENT STORES COMPANY243Company in the respective groups described below, includingregularemployees who were employed during the pay-roll period immediatelypreceding the date of this Direction and those who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and regular extra employees who, during the 6-month periodimmediately preceding the date of the issuance of the Direction ofElections herein, have performed some work for the Company in atleast 5 of such months and who have worked during the 6-month perioda sufficient number of days to represent an average of 10 days em-ployment per month, including regular and regular extra employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding all other regular extra employeesand all employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of theelections:1.All employees in the unit found appropriate for elevator opera-tors of the Company in Section-IV, above, to determine whether theydesire to be represented by Local 50-E, Elevator Operators andStarters,A. F. L., or by Local 372, United Retail, Wholesale, andDepartment Store Employees of America, C. I. 0., for the purposes ofcollective bargaining, or by neither; and2.All employees in the unit found appropriate for other store em-ployees of the Company in Section IV, above, to determine whetherthey desire to be represented by Local 372, United Retail, Wholesale,,and Department Store Employees of America, C. I. 0., or by theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.